UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1334



NICOLA ELIZABETH REID,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-352-247)


Submitted:   January 15, 2008             Decided:   February 4, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Kohsei Ugumori, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicola Elizabeth Reid, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the Immigration Judge’s (IJ) decision to

sustain the charge that Reid is removable for falsely claiming to

be a citizen of the United States to gain admission to this

country.   We have reviewed the record and conclude that the Board

and IJ’s conclusions are supported by substantial evidence, and

that the record does not compel a contrary result.    See 8 U.S.C.A.

§ 1252(b)(4)(B) (West 2005); Haoua v. Gonzales, 472 F.3d 227, 231

(4th Cir. 2007).   Accordingly, we deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                               - 2 -